             8:20-cv-00242 Doc # 1 Filed: 06/22/20 Page 1 of 8 - Page ID # 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,

       vs.

ASHLAND PARK APARTMENTS,
                                                                         8:20CV
LIMITED PARTNERSHIP; BRYAN
MCKNIGHT; RONNIE DUHRKOPH;
BRYAN LOVE; JAMES MORGAN;
ZACHARY FOX; PEPPER GERHARDT;
RONALD TOWNSEND; SHERRI
KELLOGG; TYLER ANDERSON; AND
PAMELA JOHNSON,

                       Defendants.


                                          COMPLAINT

       COMES NOW the Plaintiff, THE UNITED STATES OF AMERICA, by and through

Joseph P. Kelly, the United States Attorney for the District of Nebraska, and Robert L. Homan,

Assistant United States Attorney for said District, and for its cause of action alleges:

       (1)      This is a civil cause of action brought by the United States of America under the

provisions of 28 U.S.C. § 1345.

       (2)      Service may be made in the following manner:

                (a)    Upon Defendant, Ashland Park Apartments Limited Partnership, a Missouri

       limited partnership and an active Nebraska foreign limited partnership, by delivering a

       copy of the Summons and Complaint to its last registered agent, C T Corporation System,

       5601 South 59th Street, Lincoln, Nebraska 68516 within the jurisdiction of this court;

                (b)    Upon Defendant, Bryan McKnight, by delivering a copy of the summons

       and complaint to him at 609 N. 19th Street, Apt. #1-1, Ashland, NE 68003;
             8:20-cv-00242 Doc # 1 Filed: 06/22/20 Page 2 of 8 - Page ID # 2



                (c)    Upon Defendant, Ronnie Duhrkoph, by delivering a copy of the summons

       and complaint to him at 609 N. 19th Street, Apt. #1-3, Ashland, NE 68003;

                (d)    Upon Defendant, Bryan Love, by delivering a copy of the summons and

       complaint to him at 609 N. 19th Street, Apt. #1-4, Ashland, NE 68003;

                (e)    Upon Defendant, James Morgan, by delivering a copy of the summons and

       complaint to him at 609 N. 19th Street, Apt. #1-6, Ashland, NE 68003;

                (f)    Upon Defendant, Zachary Fox, by delivering a copy of the summons and

       complaint to him at 1917 Furnas Street, Apt. #2-1, Ashland, NE 68003;

                (g)    Upon Defendant, Pepper Gerhardt, by delivering a copy of the summons

       and complaint to her at 1917 Furnas Street, Apt. #2-2, Ashland, NE 68003;

                (h)    Upon Defendant, Ronald Townsend, by delivering a copy of the summons

       and complaint to him at 1917 Furnas Street, Apt. #2-3, Ashland, NE 68003;

                (i)    Upon Defendant, Sherri Kellogg, by delivering a copy of the summons and

       complaint to her at 1917 Furnas Street, Apt. #2-4, Ashland, NE 68003;

                (j)    Upon Defendant, Tyler Anderson, by delivering a copy of the summons and

       complaint to him at 1917 Furnas Street, Apt. #2-5, Ashland, NE 68003;

                (k)    Upon Defendant, Pamela Johnson, by delivering a copy of the summons

       and complaint to her at 1917 Furnas Street, Apt. #2-6, Ashland, NE 68003.

       (3)      The following is a list of the prior Promissory Notes, Mortgages and Assumptions

filed for record in the Office of the Register of Deeds of Saunders County, Nebraska:

Name                  Type of Debt            Date Executed Note Amount Mortgage Date
                      Instrument                            Note Interest Record Date
                                                            Rate          Book/Page
Larry E. Haack &      Promissory Note &       November 16, $66,000        Mortgage Date:
Janice C. Haack       Mortgage                1971          7.25%         November 16, 1971
                      (Exhibits A & B)


                                                2
              8:20-cv-00242 Doc # 1 Filed: 06/22/20 Page 3 of 8 - Page ID # 3



                                                                               Record Date:
                                                                               November 16, 1971
                                                                               Book 104/Page 276
Larry E. Haack &      Promissory Note &         June 14, 1973 $66,000          Mortgage Date:
Janice C. Haack       Mortgage                                7.25%            June 14, 1973
                      (Exhibits C & D)                                         Record Date: June
                                                                               14, 1973
                                                                               Book 107/Page 158
Nebraska Growth    Assumption Agreement         May 28, 1974 $130,772.60       N/A
Investments, Inc.  (Exhibit E)                                7.25%
Lonnie L. Liss     Assumption Agreement         April 4, 1977 $129,158.38      N/A
                   (Exhibit F)                                7.25%
Robert E. Wernsman Assumption Agreement         December 19, $127,881.88       N/A
& Lola M.          (Exhibit G)                  1979          7.25%
Wernsman


        (4)      On or about July 1, 1990, Defendant, Ashland Park Apartments Limited

 Partnership, executed and delivered to the Plaintiff two assumption agreements whereby the

 Defendant agreed to assume jointly and severally the entire unpaid indebtedness under the

 promissory notes, assumption agreements and real estate mortgages described herein at paragraph

 (3). Defendant further agreed that the provisions of the promissory notes and real estate mortgages

 would remain in full force and effect, except as modified in the assumption agreements, and the

 Defendant agreed to assume the obligations of and agreed to be bound by and to comply with all

 covenants, agreements and conditions contained in said promissory notes and real estate

 mortgages, except as modified in the assumption agreements, as if it had executed them as of the

 dates thereof as principal obligor. A true and correct copy of the assumption agreements are

 attached as Exhibits H & I.

        (5)      On or about July 1, 1990, Ashland Park Apartments Limited Partnership executed

 and delivered to Plaintiff, acting through the Farmers Home Administration, now Rural Housing

 Service, United States Department of Agriculture, a promissory note whereby they promised to

 pay Plaintiff the sum of $155,200, with interest thereon at 8.75% per annum. As consideration for

                                                 3
             8:20-cv-00242 Doc # 1 Filed: 06/22/20 Page 4 of 8 - Page ID # 4



said note, Plaintiff made a Rural Rental Housing loan to Ashland Park Apartments Limited

Partnership, pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471,

et seq.). A true and correct copy of said note is attached as Exhibit J.

       (6)      At the same time and place and as part of the same transaction, to secure payment

of said note, Ashland Park Apartments Limited Partnership executed and delivered to the Plaintiff

a purchase-money security interest in the form of a real estate mortgage upon certain real estate in

Saunders County, Nebraska, to wit:

                Lots 1, 2, 3, and 4, Block 3, Miller and Clark’s Addition to Ashland,
                Saunders County, Nebraska.

Said mortgage was recorded in the office of the Recorder of Deeds of Saunders County, Nebraska,

on July 2, 1990, in Book 141, Page 983. A true and correct copy of said mortgage is attached

hereto as Exhibit K.

       (7)      To supplement the prior mortgage, a mortgage was recorded in the office of the

Record of Deeds of Saunders County, Nebraska, on January 22, 1992, in Book 146, Page 927. A

true and correct copy of said mortgage is attached hereto as Exhibit L.

       (8)      Plaintiff is the owner and holder of said promissory note, real estate mortgages, and

assumption agreements, Exhibits A-L.

       (9)      Repayment of the indebtedness is also secured by a perfected security interest in

Ashland Park Apartments Limited Partnership’s, accounts, general intangibles, equipment, now

owned or hereafter acquired, together with all replacements, substitutions, additions and

accessions thereto. This perfected security interest also covers all stoves, refrigerators, washers

and dryers. The Pledge and Security Agreement is attached hereto as Exhibit M.




                                                  4
              8:20-cv-00242 Doc # 1 Filed: 06/22/20 Page 5 of 8 - Page ID # 5



       (10)      Defendant, Ashland Park Apartments Limited Partnership, has failed to fulfill the

requirements of the promissory notes, mortgages, assumption agreements, and Agency regulations

as follows:

                 (a)    Failing to maintain the physical condition of a housing project in a decent,

       safe, and sanitary manner and in accordance with Agency requirements, in violation of 7

       C.F.R. § 3560.103; 7 C.F.R. § 3560.452(c)(2);

                 (b)    Failing to repair or replace broken or inoperable windows, in violation of 7

       C.F.R. § 3560.103(a)(3)(xii);

                 (c)    Failing to maintain gutters and downspouts that are securely attached, clean,

       and finished, in violation of 7 C.F.R. § 3560.103(a)(3)(xi);

                 (d)    Failing to maintain a roof that is free of leaks, defective covering, curled or

       missing shingles and which is not sagging or buckling, in violation of 7 C.F.R. §

       3560.103(a)(3)(xi);

                 (e)    Failing to maintain drives, parking lots, and walks that are free of holes and

       deterioration, in violation of 7 C.F.R. § 3560.103(a)(3)(iv).

       (11)      Defendant, Ashland Park Apartments Limited Partnership, was given notice of the

non-monetary defaults on January 12, 2015. The Plaintiff accelerated the indebtedness on January

12, 2015 and made demand for payment in full. No payment has been received.

       (12)      Defendant, Ashland Park Apartments Limited Partnership, owes Plaintiff, under

the provisions of the promissory notes, mortgages, and assumption agreements, a balance of

$252,691.48 in principal, advances and any other recoverable costs; and $101,222.77 interest as

of December 5, 2019, with interest accruing thereafter at the daily rate of $26.25.

       (13)      Bryan McKnight; Ronnie Duhrkoph; Bryan Love; James Morgan; Zachary Fox;



                                                   5
            8:20-cv-00242 Doc # 1 Filed: 06/22/20 Page 6 of 8 - Page ID # 6



Pepper Gerhardt; Ronald Townsend; Sherri Kellogg; Tyler Anderson and Pamela Johnson are all

tenants who reside at the property that is the subject of this foreclosure and may claim a leasehold

interest.

        (14)    The property will be sold without restrictions.

        (15)    The interests of all Defendants are junior and inferior to the interests of Plaintiff.

        (16)    No other action has been brought for the recovery of said sum or any part thereof,

nor has any sum or any part thereof been paid except as indicated above.

        (17)    The Plaintiff has completed all loan servicing requirements of Title V of the

Housing Act of 1949, 42 U.S.C. § 1471, et seq., and all rules and regulations issued pursuant

thereto.    In particular, Plaintiff notes that Defendant, Ashland Park Apartments Limited

Partnership, did not appeal the acceleration of this account for non-monetary default. Pursuant to

7 U.S.C. § 6912(e), the claims raised in paragraph 10 (a)-(e) are administratively final, and

therefore are not subject to judicial review.

        WHEREFORE, Plaintiff demands judgment against the Defendant, Ashland Park

Apartments Limited Partnership, in the amount of $252,691.48 in principal, advances and any

other recoverable costs; $101,222.77 in interest as of December 5, 2019, with interest accruing

thereafter at the daily rate of $26.25 to the date of judgment herein, together with interest at the

legal rate thereafter; plus the costs of this action.

        Plaintiff further demands that all legal right, title and interest which Defendant, Ashland

Park Apartments Limited Partnership, has in the property described herein at paragraph (6) be sold

at public sale in accordance with 28 U.S.C. §§ 2001-2003, inclusive, and that said sale be subject

to any unpaid real property taxes or special assessments, and that out of the proceeds arising from

said sale there be satisfied in the following order as far as the same shall be sufficient:



                                                    6
             8:20-cv-00242 Doc # 1 Filed: 06/22/20 Page 7 of 8 - Page ID # 7



       (1)      Filing fees allowed pursuant to 28 U.S.C. § 2412(a)(2);

       (2)      The costs of said sale and of this action;

       (3)      Plaintiff’s judgment against Defendant, Ashland Park Apartments Limited

       Partnership, and;

       (5)      The balance thereof, if any, be brought into the Court to await further order.

       Plaintiff further demands that all right, title and interest in and to said real estate of the

Defendants and of all persons claiming by, through, or under it be decreed to be junior and inferior

to the Plaintiff's mortgage and be absolutely barred and foreclosed.

       If purchaser of said real estate be denied possession thereof, Plaintiff prays that a Writ of

Assistance may issue out of this Court upon the filing of a proper Praecipe therefore and without

further order of the Court to place the purchaser of said real estate in peaceable possession thereof.

                                               UNITED STATES OF AMERICA,
                                               Plaintiff

                                               JOSEPH P. KELLY
                                               United States Attorney for the
                                               District of Nebraska

                                       By:     /s/ Robert L. Homan
                                               ROBERT L. HOMAN, #18580
                                               Assistant United States Attorney
                                               1620 Dodge Street, Suite 1400
                                               Omaha, NE 68102-1506
                                               Tel: 402-661-3700
                                               Fax: 402-661-3086
                                               E-mail: robert.homan@usdoj.gov

Of Counsel:
Office of General Counsel
U.S. Department of Agriculture, Rural Development
Beacon Facility – Mail Stop 1401
P.O. Box 419205
Kansas City, MO 64141-6205
Tel: (816) 823-4646
Fax: (816) 823-4688


                                                  7
           8:20-cv-00242 Doc # 1 Filed: 06/22/20 Page 8 of 8 - Page ID # 8




                               REQUEST FOR PLACE OF TRIAL

        The United States hereby requests that trial of the above-entitled matter be held in the
City of Omaha, Nebraska.


                                              /s/ Robert L. Homan
                                              ROBERT L. HOMAN




                                                 8
8:20-cv-00242 Doc # 1-1 Filed: 06/22/20 Page 1 of 2 - Page ID # 9




                                                                EXHIBIT
                                                                    A
8:20-cv-00242 Doc # 1-1 Filed: 06/22/20 Page 2 of 2 - Page ID # 10
8:20-cv-00242 Doc # 1-2 Filed: 06/22/20 Page 1 of 4 - Page ID # 11




                                                                EXHIBIT
                                                                     B
8:20-cv-00242 Doc # 1-2 Filed: 06/22/20 Page 2 of 4 - Page ID # 12
8:20-cv-00242 Doc # 1-2 Filed: 06/22/20 Page 3 of 4 - Page ID # 13
8:20-cv-00242 Doc # 1-2 Filed: 06/22/20 Page 4 of 4 - Page ID # 14
8:20-cv-00242 Doc # 1-3 Filed: 06/22/20 Page 1 of 2 - Page ID # 15




                                                                EXHIBIT
                                                                     C
8:20-cv-00242 Doc # 1-3 Filed: 06/22/20 Page 2 of 2 - Page ID # 16
8:20-cv-00242 Doc # 1-4 Filed: 06/22/20 Page 1 of 4 - Page ID # 17




                                                                     EXHIBIT
                                                                       D
8:20-cv-00242 Doc # 1-4 Filed: 06/22/20 Page 2 of 4 - Page ID # 18
8:20-cv-00242 Doc # 1-4 Filed: 06/22/20 Page 3 of 4 - Page ID # 19
8:20-cv-00242 Doc # 1-4 Filed: 06/22/20 Page 4 of 4 - Page ID # 20
8:20-cv-00242 Doc # 1-5 Filed: 06/22/20 Page 1 of 2 - Page ID # 21




                                                                EXHIBIT
                                                                     E
8:20-cv-00242 Doc # 1-5 Filed: 06/22/20 Page 2 of 2 - Page ID # 22
8:20-cv-00242 Doc # 1-6 Filed: 06/22/20 Page 1 of 2 - Page ID # 23




                                                                     EXHIBIT
                                                                       F
8:20-cv-00242 Doc # 1-6 Filed: 06/22/20 Page 2 of 2 - Page ID # 24
8:20-cv-00242 Doc # 1-7 Filed: 06/22/20 Page 1 of 2 - Page ID # 25




                                                                     EXHIBIT
                                                                       G
8:20-cv-00242 Doc # 1-7 Filed: 06/22/20 Page 2 of 2 - Page ID # 26
8:20-cv-00242 Doc # 1-8 Filed: 06/22/20 Page 1 of 3 - Page ID # 27




                                                                     EXHIBIT
                                                                       H
8:20-cv-00242 Doc # 1-8 Filed: 06/22/20 Page 2 of 3 - Page ID # 28
8:20-cv-00242 Doc # 1-8 Filed: 06/22/20 Page 3 of 3 - Page ID # 29
8:20-cv-00242 Doc # 1-9 Filed: 06/22/20 Page 1 of 3 - Page ID # 30




                                                                     EXHIBIT
                                                                        I
8:20-cv-00242 Doc # 1-9 Filed: 06/22/20 Page 2 of 3 - Page ID # 31
8:20-cv-00242 Doc # 1-9 Filed: 06/22/20 Page 3 of 3 - Page ID # 32
8:20-cv-00242 Doc # 1-10 Filed: 06/22/20 Page 1 of 3 - Page ID # 33




                                                                      EXHIBIT
                                                                        J
8:20-cv-00242 Doc # 1-10 Filed: 06/22/20 Page 2 of 3 - Page ID # 34
8:20-cv-00242 Doc # 1-10 Filed: 06/22/20 Page 3 of 3 - Page ID # 35
8:20-cv-00242 Doc # 1-11 Filed: 06/22/20 Page 1 of 4 - Page ID # 36




                                                                      EXHIBIT
                                                                        K
8:20-cv-00242 Doc # 1-11 Filed: 06/22/20 Page 2 of 4 - Page ID # 37
8:20-cv-00242 Doc # 1-11 Filed: 06/22/20 Page 3 of 4 - Page ID # 38
8:20-cv-00242 Doc # 1-11 Filed: 06/22/20 Page 4 of 4 - Page ID # 39
8:20-cv-00242 Doc # 1-12 Filed: 06/22/20 Page 1 of 4 - Page ID # 40




                                                                      EXHIBIT
                                                                        L
8:20-cv-00242 Doc # 1-12 Filed: 06/22/20 Page 2 of 4 - Page ID # 41
8:20-cv-00242 Doc # 1-12 Filed: 06/22/20 Page 3 of 4 - Page ID # 42
8:20-cv-00242 Doc # 1-12 Filed: 06/22/20 Page 4 of 4 - Page ID # 43
8:20-cv-00242 Doc # 1-13 Filed: 06/22/20 Page 1 of 1 - Page ID # 44




                                                         EXHIBIT
                                                           M
